DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on October 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  in line 4 of Claim 1, the “actuators” should read –actuator—and in line 3 of Claim 6, the word “in” should be deleted.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-11 and 13-15 are rejected merely due to their dependency from Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,676,378 to Kiel et al.
Regarding Claim 1, Kiel et al disclose an electronically controlled pneumatic brake system 130 for a vehicle (see Figure 7) having all the features of the instant invention including:  a first brake circuit 136 including a first brake actuator 132 and a second brake actuator 134 (see column 12 lines 39-65), a second brake circuit 142 including a third brake actuator 138 and a fourth brake actuator 140 (see column 12 lines 39-65), a first compressed air supply 152, and a trailer control circuit (see Figure 7 and the circuit surrounding trailer control valve 146) comprising a supply coupling head 234 and a control coupling head 226 (see Figure 7 and column 14 line 66 – column 15 line 20), and an electronically controlled trailer control module (see column 13 lines 11-19) comprising: a first supply port 222 for receiving supply pressure from the first
compressed air supply 152, a trailer supply connection 232 for providing a trailer supply pressure at the supply coupling head 234 (see Figure 7 and column 15 lines 1-20), a trailer control connection 224 for providing a trailer control pressure at the control coupling head 226 (see Figure 7 and column 15 lines 1-20), an electro-pneumatic trailer control valve arrangement 146 in fluid connection with the first supply port 222 (see Figure 7) for receiving the supply pressure and adapted to provide the trailer control pressure at the trailer control connection 224 (see column 15 lines 1-20), and an electronic trailer control unit 148 for controlling the electro-pneumatic trailer control valve arrangement 146 such that the trailer control pressure can be modulated (see column 13 lines 11-19), wherein the electro-pneumatic trailer control valve arrangement 146 is configured to provide the trailer control pressure at the trailer control connection 224 only while the supply pressure is supplied to the trailer supply connection 232 (see column 15 lines 1-20).
	Regarding Claim 2, Kiel et al further disclose that the trailer supply connection 232 is directly connected to the first supply port 222 (see Figure 7).
	Regarding Claim 9, Kiel et al further disclose a parking brake circuit with a first parking brake valve 136 having a first parking brake supply port 228 in fluid connection with the first compressed air supply 152 (see Figure 7) and a first parking brake working port 238 in fluid connection with the first supply port 222 of the electronically controlled trailer control module for providing the supply pressure at the first supply port 222 (see Figure 7 and note that since the parking brake circuit forms part of the entire pneumatic brake system, technically the components therein are all in fluid communication with one another).
	Regarding Claim 13, Kiel et al further disclose a foot brake module 54 for providing at least a first axle brake pressure for the first brake circuit 136 or a second brake axle pressure for the second brake circuit 142 at a first foot brake module control port 164, wherein a redundancy connection of the electronically controlled trailer control module (at element 148) is connected the first foot brake module control port 164 (see Figure 7 and column 12 line 66 – column 13 line 19).
	Regarding Claim 14, Kiel et al further disclose that the foot brake module 54 is an electronic foot brake module connected to a main electronic control unit of the electronically controlled pneumatic brake system 130 and configured to provide a brake signal to the main electronic control unit or the electronic trailer control unit 148 (see column 9 lines 61-63 and Figure 3).
	Regarding Claim 15, Kiel et al disclose a commercial vehicle comprising a front axle 132, a rear axle 138 and an electronically controlled pneumatic brake system 130 according to Claim 1.

Allowable Subject Matter
Claims 3-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,282,173 to Forster et al., PG Publication No. 2013/0214588 to Kiel et al., PG Publication No. 2013/0304343 to Feyerabend et al., PG Publication No. 2020/0207319 to Van Thiel, U.S. Patent No. 11,034,341 to Wulf, PG Publication No. 2022/0227342 to Klostermann et al., and WO document No. WO 2022/122433 to Klostermann et al all disclose electronically controlled pneumatic brake systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/14/22